Name: Commission Regulation (EC) No 2308/98 of 26 October 1998 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: regions of EU Member States;  agricultural policy;  agricultural structures and production;  cooperation policy
 Date Published: nan

 Avis juridique important|31998R2308Commission Regulation (EC) No 2308/98 of 26 October 1998 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops Official Journal L 288 , 27/10/1998 P. 0010 - 0010COMMISSION REGULATION (EC) No 2308/98 of 26 October 1998 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable cropsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 1624/98 (2), and in particular Articles 10 and 12 thereof,Whereas Commission Regulation (EC) No 658/96 (3), as last amended by Regulation (EC) No 1589/98 (4), lays down, for the application of Article 4(3) and (4) of Regulation (EEC) No 1765/92, certain rules governing the conditions for eligibility for the supplement to the compensatory payment and the special aid for durum wheat;Whereas, for durum wheat, Regulation (EEC) No 1765/92 makes grant of the supplement and the special aid subject to the use of certified seed; whereas there is no longer any need to refer in Regulation (EC) No 658/96 to the varieties excluded for the 1992/93 marketing year;Whereas Regulation (EC) No 658/96 establishes a list of eligible regions; whereas certain Member States have submitted requests for that list to be amended; whereas those requests should be granted;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 658/96 is hereby amended as follows:1. in Article 6(5), the final subparagraph is deleted;2. in Annex VI:a. under 'GERMANY`, the title 'Kreise` is replaced by 'Kreise und Kreisfreie StÃ ¤dte`;b. under 'GERMANY/Bayern`:- the Kreis 'Ansbach` is added,- for 'Neustadt-Bad Winsheim`, read 'Neustadt-Bad Windsheim`;c. under 'ITALY`, the province 'Lodi` is added.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from the 1999/2000 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 12.(2) OJ L 210, 28. 7. 1998, p. 3.(3) OJ L 91, 12. 4. 1996, p. 46.(4) OJ L 208, 24. 7. 1998, p. 9.